Citation Nr: 0704777	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  02-04 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for transverse 
myelitis.

2.  Entitlement to service connection for right ankle 
disorder.

3.  Entitlement to service connection for right knee 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from January 1978 to 
January 1981.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the appellant's representative seeks to 
reframe the issue of transverse myelitis as service 
connection for a condition of the spine, to include 
arachnoiditis.  The Board finds no basis upon which to 
redefine the issue previously advanced by the appellant and 
his representative as transverse myelitis and adjudicated as 
such, which is now on appeal.  The appellant's representative 
is essentially raising a new claim, which is hereby referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board observes that Social Security 
Administration (SSA) records belonging to a person other than 
the appellant are associated with the claims folder.  These 
records should be removed from the appellant's claims folder 
in accordance with the appropriate procedures and with due 
consideration of applicable privacy laws concerning medical 
information.  These records were apparently associated with 
the claims folder because they matched the Social Security 
number provided by the appellant.  However, the appellant's 
name does NOT match the name associated with that number.  We 
note that the RO contacted the appellant in April 2006, 
notifying him that SSA records received did not match his 
name and the RO requested a copy of his Social Security card.  
However, no response was received.  Notwithstanding, 
additional efforts were not undertaken to secure SSA records 
of the appellant in federal custody and, in December 2006, 
the appellant's representative provided an alternative Social 
Security number.  In view of the above, the RO should again 
seek to verify the appellant's Social Security number, 
including the number identified by the appellant's 
representative.  Thereafter, all SSA records should be 
obtained.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.156(c)(2) 
(VA has a duty to obtain all records in the custody of a 
Federal department or agency).

Regarding the right knee and ankle claims, the Board has 
reviewed the service medical records which show that the 
appellant was seen in May 1978 for complaints of a stiff and 
sore right knee and pain in his foot.  Right foot was 
described as normal.  Possible right knee strain was 
assessed.  There are no documented right ankle complaints, 
but there were complaints of hurting feet from football in 
September 1980.  The appellant's representative argues that 
VA has breeched its duty to assist and that a VA opinion 
should be requested.  To resolve any lingering ambiguities in 
the medical record, the appellant should be scheduled for a 
VA examination of the right knee and ankle to ascertain 
whether any currently shown disability is related to an 
injury or event in service.  38 U.S.C.A. § 5103A.

Lastly, the record contains a letter from the UW Physicians 
Harborview Westwood Clinic from Patrick Gipson, M.D., dated 
March 5, 1981.  The content of the letter addresses the 
etiology of transverse myelitis and related it to service.  
It is curious that a nexus letter would be sought more than 
15 years before the original claim was filed.  Also, the 
physician purports to have periodically seen the appellant 
and reviewed records from the "Veterans Association Puget 
Sound, health care system."  The Decision Review Officer 
points out in the August 2004 Supplemental Statement of the 
Case that the "Puget Sound" Health Care System did not 
exist under that name in 1981.  The authenticity of the 
document is in question and should be resolved so that the 
appropriate weight may be accorded.  The RO should contact 
the facility and request that they verify such a letter was 
issued on that date by Dr. Gipson.  Also, after securing the 
necessary release, the RO should request directly from the 
facility all the appellant's treatment records and 
examination reports.  All attempts to verify the authenticity 
of the letter should be documented and associated with the 
claims folder.  All responses, negative or otherwise, should 
be associated with the claims folder as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all SSA records 
pertinent to the appellant's claims, to 
include any decisions and the medical 
records upon which those decisions were 
based.  All attempts to secure these 
documents should be associated with the 
claims folder and the appellant should be 
kept abreast of all efforts and their 
result.  All SSA records belonging to 
persons other than the appellant should be 
removed from the claims folder in 
accordance with appropriate procedures and 
with consideration of the applicable 
privacy laws.

2.  The appellant should be scheduled for 
a VA examination of the right knee and 
ankle.  All abnormal pathology should be 
clearly identified, and appropriate 
diagnoses made.  The examiner should 
indicate whether any currently shown 
disorder of the right knee or right ankle 
is due to an injury or event in service.  
The claims folder along with service 
medical records should be reviewed.  A 
complete rationale for all opinions must 
be provided.

3.  The RO should undertake efforts to 
verify the authenticity of the March 1981 
letter from Dr. Gipson of UW Physicians 
Harborview Westwood Clinic.  Specifically, 
the RO should request directly from the 
facility verification that the March 1981 
letter was issued from Dr. Gipson of that 
clinic.  After securing the necessary 
release, the RO should also request that 
this facility provide copies of all the 
appellant's treatment records and 
examination reports.  All attempts to 
verify the authenticity of the letter and 
to obtain private treatment records should 
be associated with the claims folder.  The 
appellant should be notified of all 
efforts and their results.

4.  After the above development has been 
completed to the extent possible, the RO 
should review the case with consideration 
of any newly obtained evidence and 
recently submitted treatise evidence 
incorporated into the December 2006 
informal brief.  If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of Case 
and given an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


